111-IS
                               ELECTRONIC RECORD




COA#       02-14-00368-CR                        OFFENSE:        22.021


           Lester Fane Webb v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    Criminal District Court No. 1


DATE: 06/11/2015                  Publish: NO    TC CASE #:      1304635D




                        IN THE COURT OF CRIMINAL APPEALS



         Lester Fane Webb v. The S1tate of
STYLE:   Texas                                                            ffl1-/ff
            apfellamt\<,              Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         T£fiJ&&>                                    JUDGE:

DATE:      Ollf£./j4>(S                              SIGNED:                            PC:

JUDGE:       r<M CCUUk??^-                            PUBLISH:                         DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD